       Case 4:19-cv-00711 Document 111 Filed on 03/06/20 in TXSD Page 1 of 25
                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                                                                                   March 06, 2020
                                   IN THE UNITED STATES DISTRICT COURT
                                                                                 David J. Bradley, Clerk
                                   FOR THE SOUTHERN DISTRICT OF TEXAS
                                            HOUSTON DIVISION

MOODY NATIONAL CI                                         §
GRAPEVINE S., L.P., et al.,                               §
    Plaintiffs,                                           §
                                                          §
v.                                                        §    CIVIL ACTION NO. H-19-0711
                                                          §
TIC TEXAS TWO 23, L.L.C., et al.,                         §
     Defendants.                                          §

                                                 MEMORANDUM AND ORDER

           This case is before the Court on Defendant Carol Chua-Vigue’s Motion for

Summary Judgment [Doc. # 70], to which Plaintiffs1 filed a Response [Doc. # 88].

Also pending is Defendants’2 Motion for No-Evidence Summary Judgment [Doc.

# 71], to which Plaintiffs filed a Response [Doc. # 90]; Motion for Partial Summary

Judgment Regarding Interpretation of Purported Mutual Release Agreement [Doc.

# 74], to which Plaintiffs filed a Response [Doc. # 97]; and Defendants’ Motion for

1
           Plaintiffs are Moody National CI Grapevine S, L.P.; Moody National Medical Center
           S, L.P.; Moody National Medical Center MT, L.P.; Moody National Realty Company,
           L.P.; Moody National Mortgage Corporation; Moody National Texas Two Hotel DST
           Management, LLC; Brett C. Moody; Moody Management Corporation; Moody
           National Management, L.P.; MNGP Medical Center MT, LLC; MNGP CI Grapevine
           MT, LLC; Moody National CI Grapevine MT, L.P.; MNGP CI Grapevine S, LLC;
           Moody Realty Corporation; and MNGP Medical Center S, LLC.
2
           Defendants are TIC Texas Two 21, L.L.C. (“TIC 21”); TIC Texas Two 22, L.L.C.
           (“TIC 22”); James D. Vigue; Carol Chua-Vigue; TIC Texas Two 23, L.L.C. (“TIC
           23”); David A. Hardenbrook; TIC Texas Two 27 L.L.C. (“TIC 27”); and Pamela J.
           Maas.
P:\ORDERS\11-2019\0711DsMsSJ.wpd   200306.1320
       Case 4:19-cv-00711 Document 111 Filed on 03/06/20 in TXSD Page 2 of 25




Summary Judgment Regarding Fraud in the Factum and Unenforceability of the

Purported Mutual Release Document [Doc. # 76], to which Plaintiffs filed a Response

[Doc. # 98].3 Defendants filed a consolidated Reply [Doc. # 105], addressing all four

of these pending motions. Having reviewed the full record and the applicable legal

authorities, the Court denies the four motions.

I.         BACKGROUND

           Plaintiffs allege that in the Fall of 2006, Plaintiff Moody National CI Grapevine

S, L.P. (“Moody S”) issued a confidential placement memorandum regarding two

hotel properties -- a Residence Inn in Houston and a Comfort Suites in Grapevine,

Texas (the “Project”). In connection with the Project, Plaintiffs Moody S, Moody

National Medical Center S, L.P., Moody National Medical Center MT, L.P., Moody

National Texas Two H, L.P., and Moody National CI Grapevine MT, L.P. signed

contracts containing broad arbitration provisions. In August 2010, the Project’s

original tenants-in-common structure was converted to a Delaware Statutory Trust

(“DST”).



3
           Also pending are Defendants’ Traditional Motion for Summary Judgment on
           Plaintiffs’ Fiduciary Duty [Doc. # 69], Plaintiffs’ Motion for Summary Judgment
           [Doc. # 77], Plaintiffs’ Motion to Strike and for Summary Judgment on Defendants’
           Affirmative Defenses [Doc. # 79], and Plaintiffs’ Motion to Dismiss or for Summary
           Judgment on Defendants’ Counterclaim [Doc. # 110]. These motions will be
           addressed in a separate Memorandum and Order.

P:\ORDERS\11-2019\0711DsMsSJ.wpd   200306.1320   2
       Case 4:19-cv-00711 Document 111 Filed on 03/06/20 in TXSD Page 3 of 25




           Plaintiffs allege that there were continuing revenue problems with the Project.

During an Investor Conference Call on November 19, 2015, the investors were

informed that Marriott had advised that it would not renew the franchise for the

Residence Inn when it expired in December 2015. See Investor Conference Call

Summary [Doc. # 77-9], § 2. Based on a Moody affiliate’s agreement to build a new

Residence Inn in the Houston Medical Center area, Marriott agreed to extend the

franchise until December 2016. See id. In connection with discussions during the

conference call about marketing the Residence Inn, Moody and his affiliates expressed

that they “would not purchase the portfolio as there could be potential conflicts of

interest.” See id., § 4. Nonetheless, when the highest combined offer for the two hotel

properties was $13.57 million, Moody offered to purchase the properties for $14

million, but required a release from all parties. See June 2016 Email from Investor

Services [Doc. # 77-18]. A “sentiment ballot” was sent to the investors seeking their

“preference” regarding how to proceed. See id. Option 1 was to sell to the non-

related party for $13.57 million, Option 2 was to sell to the Moody-related party for

$14 million, and Option 3 was to wait until closer to the loan maturity date in

December 2016. See id. Defendants TIC 22, TIC 23, and TIC 27 each selected

Option 2 - the sale to the Moody-related party. See Sentiment Ballots [Doc. # 77-19].




P:\ORDERS\11-2019\0711DsMsSJ.wpd   200306.1320   3
       Case 4:19-cv-00711 Document 111 Filed on 03/06/20 in TXSD Page 4 of 25




Eventually, the Project was sold to MN TX II, LLC (“MN TX”), an affiliate of the

DST’s trustee.

           In connection with the potential sale, certain Plaintiffs and certain Defendants4

signed a Mutual Release by which they released all claims and actions relating to the

Project. See Mutual Release [Doc. # 28], Exh. A to Second Amended Complaint,

§ 1.1.5 In the Mutual Release, each “Releasing Party and each of its Affiliates” agrees

that it will never institute a lawsuit or arbitration proceeding “against any of the

Released Parties . . ..” See Mutual Release, § 1.6. Additionally, the Mutual Release

provides that it “may be used as the basis for enjoining any action, suit, or other

proceeding that may be instituted, prosecuted, or attempted in breach of this

Agreement, except for an action based on a breach of this Agreement.” Id., § 9. The

Mutual Release states that it “contains the entire agreement and understanding with

respect to the compromise of the Released Matters and the Claims.” Id., § 4.

           On February 1, 2019, Defendants instituted an arbitration proceeding against

Plaintiffs with the American Arbitration Association. Defendants allege in the

arbitration that Brett C. Moody through his affiliated companies misrepresented the

Project and used it for his personal benefit. See First Amended Original Demand for

4
           Plaintiffs allege that all Defendants except TIC 21 signed the Mutual Release.
5
           On January 24, 2020, after Defendants filed the four pending motions, Plaintiffs filed
           their Third Amended Complaint [Doc. # 85].

P:\ORDERS\11-2019\0711DsMsSJ.wpd   200306.1320   4
       Case 4:19-cv-00711 Document 111 Filed on 03/06/20 in TXSD Page 5 of 25




Arbitration and Statement of Claims in Arbitration [Doc. # 29], Exh. B to Second

Amended Complaint. Although it is undisputed that one of the parties that filed the

arbitration proceeding did not sign the Mutual Release, the arbitrator stayed the

arbitration proceeding.

           On February 27, 2019, Plaintiffs filed this lawsuit, asserting the Mutual Release

as a basis to enjoin the arbitration proceeding. Plaintiffs also assert breach of contract

claims based on the Mutual Release. The Court determined that the validity of the

Mutual Release is a threshold issue. Defendants challenge the validity and the

enforceability of the Mutual Release on a variety of grounds.

           Following discovery on the validity of the Mutual Release, Defendants filed the

four pending motions for summary judgment. The motions have been fully briefed,

and they are now ripe for decision.

II.        STANDARD FOR MOTION FOR SUMMARY JUDGMENT

           Summary judgment is proper only if the pleadings, depositions, answers to

interrogatories, and admissions in the record, together with any affidavits filed in

support of the motion, demonstrate that there is no genuine issue as to any material

fact, and that the moving party is entitled to judgment as a matter of law. See FED. R.

CIV. P. 56(a); Bacharach v. Suntrust Mortg., Inc., 827 F.3d 432, 434 (5th Cir. 2016).

The moving party bears the burden of demonstrating that there is no evidence to


P:\ORDERS\11-2019\0711DsMsSJ.wpd   200306.1320   5
       Case 4:19-cv-00711 Document 111 Filed on 03/06/20 in TXSD Page 6 of 25




support the nonmoving party’s case. Celotex Corp. v. Catrett, 477 U.S. 317, 325

(1986); Cannata v. Catholic Diocese of Austin, 700 F.3d 169, 172 (5th Cir. 2012). If

the moving party meets this initial burden, the burden shifts to the nonmovant to set

forth specific facts showing the existence of a genuine issue for trial. See Brandon v.

Sage Corp., 808 F.3d 266, 270 (5th Cir. 2015) (citing Bayle v. Allstate Ins. Co., 615

F.3d 350, 355 (5th Cir. 2010)). The Court construes all facts and considers all

evidence in the light most favorable to the nonmoving party. See Guar. Bank & Trust

Co. v. Agrex, Inc., 820 F.3d 790, 794 (5th Cir. 2016).

III.       CAROL CHUA-VIGUE’S MOTION FOR SUMMARY JUDGMENT

           Chua-Vigue signed the Mutual Release individually and as “Trustee for the

Vigue 2002 Family Trust” on behalf of TIC 22. She has moved for summary

judgment, asserting that she had no involvement in TIC 22 or in its filing of the

arbitration proceeding.

           The arbitration proceeding was filed on February 1, 2019. Chua-Vigue has

presented her deposition testimony that she does not, and has not in the past, had any

“control” over TIC 22. See Chua-Vigue’s Motion, pp. 6-7. She has also presented a

Texas Franchise Tax Public Information Report from 2011 in which neither Chua-

Vigue nor the Vigue 2002 Family Trust is listed as an officer, director, or member of

TIC 22. See Chua-Vigue’s Motion, Exh. 19. Plaintiffs, on the other hand, have


P:\ORDERS\11-2019\0711DsMsSJ.wpd   200306.1320   6
       Case 4:19-cv-00711 Document 111 Filed on 03/06/20 in TXSD Page 7 of 25




presented a Termination of Registration filed with the Texas Secretary of State on

February 21, 2017, on which Chua-Vigue signed as an “authorized person” for

TIC 22, and as Trustee for the Vigue 2002 Family Trust. See Exh. 4 to Plaintiffs’

Reply in Support of Their Motion for Summary Judgment [Doc. # 104-4].

           Neither party has presented direct evidence regarding whether Chua-Vigue was

a “principal and/or owner” of TIC 22 when she signed the Mutual Release in October

2016 and when the arbitration proceeding was filed in February 2019. The evidence

presented by the parties is conflicting and raises a genuine issue of material fact that

precludes summary judgment. Chua-Vigue’s motion is denied.

IV.        MOTION FOR NO-EVIDENCE SUMMARY JUDGMENT

           Defendants argue that they are entitled to summary judgment because (1) a

mere challenge to the validity of the Mutual Release is not a breach of that agreement;

(2) the indemnity provision is unenforceable because it is not conspicuous; and

(3) Plaintiffs have failed to establish the legal basis for injunctive relief. Because

Defendants’ Motion for No-Evidence Summary Judgment is unsupported, both legally

and factually, it is denied.

           A.          Mere Challenge to Validity of Mutual Release

           Defendants argue that their mere challenge to the validity of the Mutual Release

does not, as a matter of law, constitute a breach of that agreement. This lawsuit does


P:\ORDERS\11-2019\0711DsMsSJ.wpd   200306.1320   7
       Case 4:19-cv-00711 Document 111 Filed on 03/06/20 in TXSD Page 8 of 25




not, however, involve Defendants’ mere challenge to the validity of the Mutual

Release. Plaintiffs are not asserting a breach of contract claim based on Defendants’

assertions that the Mutual Release is invalid. Instead, Plaintiffs’ breach of contract

claim is based on Defendants having filed the arbitration proceeding, which was itself

not a mere challenge to the validity of the Mutual Release. Indeed, Defendants admit

that they filed the arbitration proceeding “against Plaintiffs based on Plaintiffs’

conduct in the management and sale of the Project.” See Motion [Doc. # 71], p. 5.

           In the Reply, Defendants argue that “to the extent Plaintiffs’ claimed attorney’s

fees relate solely to their litigation of events which were not actually breaches of the

Release, Plaintiffs must segregate or forfeit those fees.” Reply [Doc. # 105], p. 17

(emphasis in original). If Plaintiffs ultimately seek to recover attorney’s fees to which

they are not entitled, that issue will be addressed at the time any awardable fees are

calculated. It is not a basis for summary judgment in Defendants’ favor on the breach

of contract claim.

           B.          Indemnity Provision

           The Mutual Release contains the following Indemnification provision:

           Each Releasing Party and each of its Affiliates . . . agrees that, if such
           party, or Affiliate thereof, or any person or entity claiming through such
           party or Affiliate thereof hereafter commences, joins in, or in any manner
           seeks relief through any action arising out of, based upon, or relating to
           any of the Released Matters or the Claims (including, without limitation,
           future Claims) released hereunder, with respect to any Party released

P:\ORDERS\11-2019\0711DsMsSJ.wpd   200306.1320   8
       Case 4:19-cv-00711 Document 111 Filed on 03/06/20 in TXSD Page 9 of 25




           from such claims under this Agreement, then such party will pay, in
           addition to any other damages caused thereby, all reasonable legal fees
           and expenses incurred by the released party in defending or otherwise
           responding to said action.

Mutual Release, § 2. Defendants seek summary judgment on Plaintiffs’ claim for

attorneys’ fees under this Indemnification section.           Defendants argue that the

provision fails to satisfy the conspicuousness requirement under Texas law, citing

Dresser Indus., Inc. v. Page Petroleum, Inc., 853 S.W.2d 505, 508 (Tex. 1993).

           The Texas Supreme Court has clarified that its holding in Dresser is “explicitly

limited to releases and indemnity clauses in which one party exculpates itself from its

own future negligence.” Green Int’l, Inc. v. Solis, 951 S.W.2d 384, 387 (Tex. 1997).

In this case, the Mutual Release does not provide a release or indemnification of

Plaintiffs for their own future negligence.               Instead, the Mutual Release

indemnification provision applies to attorneys’ fees incurred as a result of the

Releasing Party’s breach of the Mutual Release.                  Therefore, the Dresser

conspicuousness requirement does not apply, and Defendants are not entitled to

summary judgment on Plaintiffs’ claim under the Indemnification section of the

Mutual Release.

           Defendants argue also that there “can be no contribution or indemnity between

two parties based on a direct claim between them.” See Reply [Doc. # 105], p. 19.

Defendants cite Equitable Recovery, L.P. v. Heath Ins. Brokers of Texas, L.P., 235

P:\ORDERS\11-2019\0711DsMsSJ.wpd   200306.1320   9
      Case 4:19-cv-00711 Document 111 Filed on 03/06/20 in TXSD Page 10 of 25




S.W.3d 376, 387 (Tex. App. -- Dallas 2007), and Weathersby v. Conoco Oil Co., 752

F.2d 953, 959 (5th Cir. 1984). In addition to asserting a new argument not presented

in the Motion, Defendants rely on inapposite cases. The Equitable case involved

common law indemnity, and Weathersby involved a general maritime indemnity

provision. Neither case supports Defendants’ argument that the Indemnification

section of the Mutual Release is unenforceable for failing to satisfy the Dresser

conspicuousness requirement. Defendants’ request for summary judgment on the

Indemnification provision is denied.

                       C.           Injunctive Relief

           Plaintiffs have requested a preliminary and permanent injunction preventing

Defendants from proceeding with the arbitration. The arbitrator has stayed the

arbitration proceeding and, as a result, the request for a preliminary injunction

currently is moot.

           Defendants seek summary judgment dismissing Plaintiffs’ request for a

permanent injunction. The party seeking a permanent injunction must establish

“(1) success on the merits; (2) that a failure to grant the injunction will result in

irreparable injury; (3) that said injury outweighs any damage that the injunction will

cause the opposing party; and (4) that the injunction will not disserve the public

interest.” VRC LLC v. City of Dallas, 460 F.3d 607, 611 (5th Cir. 2006). Because the


P:\ORDERS\11-2019\0711DsMsSJ.wpd   200306.1320          10
      Case 4:19-cv-00711 Document 111 Filed on 03/06/20 in TXSD Page 11 of 25




permanent injunction issue arises only if Plaintiffs prevail in this case, the issue does

not arise unless and until the Mutual Release is held to be valid and enforceable.

Therefore, for purposes of Defendants’ motion for summary judgment on Plaintiffs’

request for a permanent injunction precluding the arbitration, the Court assumes,

without in fact finding, that Plaintiffs have succeeded on the merits of the Mutual

Release’s validity. Defendants argue that Plaintiffs cannot establish the remaining

three elements.

           Although the Fifth Circuit has not held that being required to arbitrate

nonarbitrable issues constitutes irreparable harm, district courts in the Fifth Circuit

have held that “[i]n light of Fifth Circuit precedent establishing that a court cannot

compel a party to arbitrate unless the court determines that the party agreed to

arbitrate,” a party demonstrates irreparable harm if it shows that it “must arbitrate

nonarbitrable disputes.” See, e.g., Kellogg Brown & Root Servs., Inc. v. Altanmia

Comm. Mktg. Co. W.L.L., 2007 WL 4190795, *16 (S.D. Tex. Nov. 21, 2007).

Therefore, the Court finds that Defendants have not demonstrated as a matter of law

that Plaintiffs cannot establish irreparable harm from the denial of the injunction.

           If the Mutual Release is determined to be valid and enforceable, Defendants

will suffer no harm from being required to comply with the terms of their contract.

Stated differently, if the Mutual Release is enforceable, the Releasing Parties will


P:\ORDERS\11-2019\0711DsMsSJ.wpd   200306.1320   11
      Case 4:19-cv-00711 Document 111 Filed on 03/06/20 in TXSD Page 12 of 25




simply be held to their agreement not to pursue the arbitration, so enjoining the

arbitration will not prejudice them.6 Therefore, the irreparable injury to Plaintiffs

from denial of the injunction would outweigh any potential damage that the injunction

would cause Defendants.

           Regarding the public interest factor, Defendants argue that the public interest

in judicial economy would be disserved by issuance of a permanent injunction

because the signatory Plaintiffs must arbitrate with TIC 21, the party to the arbitration

proceeding who did not sign the Mutual Release. There would be no judicial

economy issues presented by a permanent injunction issued by the Court in this case,

because the injunction would preclude participation in an arbitration proceeding by

those Defendants who signed the Mutual Release. The injunction would preclude

signatories to the Mutual Release from pursuing their claims in arbitration, and the

ability of only non-signatory investors to pursue arbitration would remain unaffected

by the injunction. Therefore, the issuance of a permanent injunction would result in

a single arbitration proceeding and would not cause “piecemeal” or duplicative

litigation.




6
           As noted above, the Court’s ruling is dependent on the validity of the Mutual Release.
           Should the Mutual Release be held unenforceable, then it would not bar the arbitration
           proceeding and no injunction would be appropriate.

P:\ORDERS\11-2019\0711DsMsSJ.wpd   200306.1320   12
      Case 4:19-cv-00711 Document 111 Filed on 03/06/20 in TXSD Page 13 of 25




           Moreover, the public interest favors requiring parties to a contract to honor their

contractual obligations. See, e.g., Sw. Elec. Power Co. v. Burlington N., Inc., 475 F.

Supp. 510, 523 (E.D. Tex. 1979); CompuCom Sys., Inc. v. WJ Glob., LLC, 2014 WL

12531270, *2 (N.D. Tex. Oct. 23, 2014). This public interest would be disserved if

those Defendants who signed the Mutual Release were permitted to disregard their

obligations under that agreement.

           Defendants are not entitled to summary judgment on Plaintiffs’ request for a

permanent injunction.

V.         MOTION FOR PARTIAL SUMMARY JUDGMENT REGARDING
           INTERPRETATION OF PURPORTED MUTUAL RELEASE
           AGREEMENT

           Defendants argue that the Mutual Release is unenforceable because (1) they

made false stipulations of fact, and (2) a waiver of contract interpretation rules is

invalid. Defendants argue also that the term “Released Matters” includes only sale-

related claims. Defendants’ arguments are without merit, and their Motion for partial

summary judgment on these issues is denied.

           A.          False Stipulations

           In the Mutual Release, each party “expressly stipulates” that the Mutual Release

“was the result of arms-length negotiations between sophisticated parties who were

represented by counsel.” See Mutual Release, § 6 CONSTRUCTION. Based on these


P:\ORDERS\11-2019\0711DsMsSJ.wpd   200306.1320   13
      Case 4:19-cv-00711 Document 111 Filed on 03/06/20 in TXSD Page 14 of 25




stipulations, the parties agreed that the Mutual Release “shall be construed as though

all of the Parties participated equally in the drafting of the same, and any rule of

construction that a document is to be construed against the drafting party shall not be

applicable to this Agreement.” Id. The parties waived “the terms of any statute, rule

or doctrine of common law which [] narrowly construes releases or covenants not to

sue . . ..” Id. Defendants argue that the provisions of § 6 are unenforceable because

the stipulations they made therein were false.

           Defendants cite no legal authority to support their argument that a party can be

released from its contractual obligations based on that party’s own false

representations in the contract. Indeed, as a general rule, the party who enters into a

contract based on false stipulations made by the other party has the option either to

enforce the contract as written or to rescind the contract. See, e.g., Dallas Farm

Mach. Co. v. Reaves, 307 S.W.2d 233, 238-39 (Tex. 1957); Nelson v. Najm, 127

S.W.3d 170, 176 (Tex. App. -- Houston [1st Dist.] 2003, rev. denied); Van Peterson

Fine Jewelers v. ADT Sec. Servs., Inc., 2010 WL 11617965, *2 (N.D. Tex. Feb. 16,

2010).

           In their Reply, Defendants rely on Forest Oil Corp. v. McAllen, 268 S.W.3d 51

(Tex. 2008). That case, however, involved the enforceability of a waiver-of-reliance

provision in a release that “disclaimed reliance ‘upon any statement or any


P:\ORDERS\11-2019\0711DsMsSJ.wpd   200306.1320   14
      Case 4:19-cv-00711 Document 111 Filed on 03/06/20 in TXSD Page 15 of 25




representation of any agent of the parties’ in executing the releases contained in the

agreement.” Forest Oil, 268 S.W.3d at 54. Section 6 of the Mutual Release in this

case relates to the parties’ agreement regarding how the agreement should be

construed; it is not a waiver-of-reliance provision. Therefore, Forest Oil provides no

legal support for Defendants’ argument regarding the enforceability of § 6 of the

Mutual Release.

           B.          Waiver of Contract Interpretation Rules

           Defendants argue that rules of contract interpretation cannot, as a matter of law,

be waived by agreement of the parties. In support of this argument, Defendants

incomprehensibly cite only a Fifth Circuit case holding that parties cannot waive

federal subject matter jurisdiction. See Motion [Doc. # 74], p. 10 (citing Simon v.

Wal-Mart Stores, Inc., 193 F.3d 848, 850 (5th Cir. 1999)). Defendants argue also that

a waiver of the rules of contract interpretation violates public policy, citing only a

Texas Supreme Court case that holds generally that “parties have the right to contract

as they see fit as long as their agreement does not violate the law or public policy.”

See id. (citing Zachry Const. Corp. v. Port of Houston Auth. of Harris Cty., 449

S.W.3d 98, 117 (Tex. 2014)). Defendants have cited no legal authority holding that

parties are prohibited from agreeing that their contract, including a release, is to be

construed in a particular manner.


P:\ORDERS\11-2019\0711DsMsSJ.wpd   200306.1320   15
      Case 4:19-cv-00711 Document 111 Filed on 03/06/20 in TXSD Page 16 of 25




           To the contrary, Texas has a strong public policy favoring freedom of contract

and, therefore, requires courts to respect and enforce the terms of the parties’ contract

as written. See ConocoPhillips Co. v. Koopman, 547 S.W.3d 858, 877 (Tex. 2018).

Under Texas law, the rule construing contracts against the drafter is applied only

where the parties’ intention cannot otherwise be ascertained. See Evergreen Nat’l

Indem. Co. v. Tan It All, Inc., 111 S.W.3d 669, 676-77 (Tex. App. -- Austin 2003, no

pet.). For a court to apply this doctrine, it must first determine that the disputed

contract provisions are ambiguous, because the doctrine “is a device of last resort

employed by courts when construing ambiguous contractual provisions.” Id. at 676.

“It is essentially a tie-breaking device used to prevent arbitrary decisions when all

other methods of interpretation and construction prove unsatisfactory.” Id. at 677.

           Absent a legal or factual basis for this Court to hold as a matter of law that § 6

of the Mutual Release is unenforceable as against Texas public policy, Defendants’

request for summary judgment on this issue is denied.

           C.          “Released Matters”

           Defendants argue that the “Released Matters” in the Mutual Release are limited

to claims relating to the sale of the Project. In the Mutual Release, the parties agree

to a mutual release of all matters “with regard to the Released Matters or the facts

underlying the Released Matters.” See Mutual Release, § 1.1. “Released Matters” is


P:\ORDERS\11-2019\0711DsMsSJ.wpd   200306.1320   16
      Case 4:19-cv-00711 Document 111 Filed on 03/06/20 in TXSD Page 17 of 25




defined in the Mutual Release as “any and all claims, disputes, causes of action or

controversies, arising under or in connection with the Project, including, without

limitation, any and all claims related to the acquisition of all or a portion of the Project

by MN TX.” Id., RECITALS ¶ 8 (emphasis added). The “Project” is defined in the

Mutual Release as “the Residence Inn Houston, located in Houston, Texas (‘RI

Houston’) and the Comfort Suites Grapevine, located in Grapevine, Texas (“CI

Grapevine”).” Id., RECITALS ¶ 1. Therefore, the term “Released Matters” in the

Mutual Release includes any claims “arising under or in connection with” the two

hotels.

           Defendants make the tenuous argument that paragraph 2 of the Mutual Release

“demonstrates that the ‘RI Houston’ and ‘CI Grapevine’ comprising the ‘Project’

refers to the real properties bearing those names -- not to the hotels built thereupon.”

Motion [Doc. # 74], p. 13. Defendants’ argument is refuted by the clear language of

the Mutual Release. Paragraph 2 recites that a Master Lease Agreement was entered

into leasing CI Grapevine and RI Houston for the operation of the respective hotels.

See Mutual Release, RECITALS ¶ 2. The reference in paragraph 2 to “the operation

of” the hotels demonstrates clearly that the paragraph is not limited to only the real

property.




P:\ORDERS\11-2019\0711DsMsSJ.wpd   200306.1320   17
      Case 4:19-cv-00711 Document 111 Filed on 03/06/20 in TXSD Page 18 of 25




           Defendants argue also that the “Released Matters” cannot include the hotel

franchises. Assuming, without finding, that the “Project” did not include the hotel

franchises, the Mutual Release covers claims “arising under or in connection with the

Project.” See id., § 1.1; RECITALS ¶ 8. Defendants have failed to demonstrate that

claims regarding the hotel franchises are not claims “in connection with” the hotels.

           In summary, the Mutual Release covers claims “with regard to the Released

Matters or the facts underlying the Released Matters.” See id., § 1.1 (emphasis

added). The “Released Matters” include, “without limitation,” claims relating to MN

TX’s acquisition of the Project, which is defined as CI Grapevine and RI Houston.

See id., RECITALS ¶ 8 (emphasis added); id., RECITALS ¶ 1. Defendants are not

entitled to summary judgment that the “Released Matters” are, contrary to the clear

language in the Mutual Release, limited to claims based on the sale of the hotel real

property to MN TX. The Motion for Summary Judgment on these issues is denied.7




7
           Defendants argue that the parties’ course of dealing demonstrates that the “Released
           Matters” only included claims related to the sale of the real estate. See Motion [Doc.
           # 74], pp. 13-14. “When a contract is unambiguous, a court does not consider course
           of dealing.” See Frost Nat’l Bank v. L & F Distributors, Ltd., 165 S.W.3d 310, 313
           n. 3 (Tex. 2005); James L. Gang & Assocs., Inc. v. Abbott Labs., Inc., 198 S.W.3d
           434, 437 (Tex. App. -- Dallas 2006, no pet.). Moreover, Defendants’ evidence of
           course of dealing, even if admissible, does not establish the absence of a genuine issue
           of material fact that the parties’ intended “Released Matters” to include only claims
           relating to the sale of the real estate.

P:\ORDERS\11-2019\0711DsMsSJ.wpd   200306.1320    18
      Case 4:19-cv-00711 Document 111 Filed on 03/06/20 in TXSD Page 19 of 25




VI.        MOTION FOR SUMMARY JUDGMENT REGARDING FRAUD IN THE
           FACTUM AND UNENFORCEABILITY OF THE PURPORTED
           MUTUAL RELEASE DOCUMENT

           Defendants seek summary judgment on their fraud in the factum claim and on

the unenforceability of the Mutual Release. Specifically, in this Motion, Defendants

argue that the Mutual Release never became a binding contract because Plaintiffs

altered it, and because some trust members did not sign the release. Defendants argue

also that the Mutual Release is void as the product of “fraud in the factum.” This

Motion is denied.

           A.          Alleged Alteration of Mutual Release

           Defendants argue that the Mutual Release is void because Plaintiffs “altered the

terms of the agreement after Defendants signed it.” See Motion [Doc. # 76], p. 11.

Defendants base this argument on the assertion that first, certain investors signed the

Mutual Release that Plaintiffs sent to them, to which was attached a Schedule I listing

all investor entities to whom the Mutual Release had been sent for signature, and then

later, after the signatory Defendants signed and before Plaintiffs signed the Mutual

Release, Plaintiffs replaced the original Schedule I (listing all investors) with a

modified Schedule I that listed only those entities that actually signed the Mutual

Release. Defendants argue that this allegedly material “alteration” of Schedule I -- to

delete from the original Schedule I the names of those investors who elected not to


P:\ORDERS\11-2019\0711DsMsSJ.wpd   200306.1320   19
      Case 4:19-cv-00711 Document 111 Filed on 03/06/20 in TXSD Page 20 of 25




sign the Mutual Release -- occurred before the Moody Parties signed the agreement

and, therefore, renders the Mutual Release void and unenforceable.

           Defendants’ factual position is refuted by the record.8 The uncontroverted

evidence in the record, submitted by Defendants, is that Plaintiffs’ representative,

Investor Services, received the executed signature page from those investor

individuals and entities who chose to sign the Mutual Release. See Plaintiffs’

Response to Interrogatory No. 4 [Doc. # 76-1], p. 7. “Following that, those executed

signature pages would have been compiled into one document with the body and the

schedule of the Unexecuted Mutual Release along with the signatures of the ‘Moody

Parties.’” Id. (emphasis added). At that point, the Mutual Release had been signed

by Plaintiffs and all signing Defendants. “Following that, the representative who

worked with Investor Services also updated the Schedule I that was attached to the

Unexecuted Mutual Release to reflect those individuals and entities who executed the

Unexecuted Mutual Release.” Id. (emphasis added). From this evidence, on which

Defendants base their argument, it is clear that Plaintiffs and all signing Defendants

had signed the Mutual Release before Schedule I was modified. It is the Mutual




8
           Additionally, Defendants have failed to demonstrate that the “alteration” to Schedule I
           was material as a matter of law.

P:\ORDERS\11-2019\0711DsMsSJ.wpd   200306.1320   20
      Case 4:19-cv-00711 Document 111 Filed on 03/06/20 in TXSD Page 21 of 25




Release to which the original Schedule I was attached that Plaintiffs seek to enforce

against only those investors who signed it.

           Defendants have failed to present evidence to support their argument that the

Mutual Release was void because it was altered after Defendants signed it and before

Plaintiffs signed it. Their Motion for Summary Judgment on this issue is denied.

           B.          Fraud in the Factum

           Defendants argue that the Mutual Release is void under the doctrine of fraud

in the factum because Plaintiffs sent them “a different mutual release agreement from

the one they filed with this Court.” See Motion [Doc. # 76], p. 14. This argument is

based on the substitution of a Schedule I listing only those entities that actually signed

the Mutual Release for the original Schedule I that listed all potential signatories.

           “Fraud in the factum exists ‘when a party signs a document without full

knowledge of the character or essential terms of the instrument.’” Resolution Tr.

Corp. v. Leon, 988 F.2d 1213 (5th Cir. 1993) (quoting McLemore v. Landry, 898 F.2d

996, 1002 (5th Cir. 1990)). “The party must not only have been in ignorance, but

must also have had no reasonable opportunity to obtain knowledge.” Hidalgo v. Sur.

Sav. & Loan Ass’n, 502 S.W.2d 220, 224 (Tex. App. -- El Paso 1973, no pet.).

           As discussed above, the Mutual Release on which Plaintiffs rely is the Mutual

Release signed by Defendants and to which the original Schedule I was attached. The


P:\ORDERS\11-2019\0711DsMsSJ.wpd   200306.1320   21
      Case 4:19-cv-00711 Document 111 Filed on 03/06/20 in TXSD Page 22 of 25




record is uncontroverted that Defendants had a copy of the Mutual Release for several

days during which they were free to review the document thoroughly and, if they

chose, to discuss it with an attorney. There is no evidence that Defendants lacked full

knowledge of the character or essential terms of the Mutual Release, or lacked an

opportunity to learn and understand those essential terms. Defendants, therefore, are

not entitled to summary judgment on their assertion of fraud in the factum.

           C.          Failure of Some Trust Members to Sign Release

           Defendants argue that the signature of all members of the Delaware Statutory

Trust was a condition precedent to the Mutual Release and, since only 22 of the 29

DST members signed the Mutual Release, it never became enforceable. The language

in the Mutual Release does not support Defendants’ argument.

           A condition precedent is either an act that must be performed or a certain event

that must occur before a contractual duty arises. See Solar Applications Eng’g, Inc.

v. T.A. Operating Corp., 327 S.W.3d 104, 108 (Tex. 2010). To determine whether a

provision in a contract is a condition precedent, the Court ascertains the parties’ intent

by looking at the entire contract. See id.; Interstate Contracting Corp. v. City of

Dallas, Tex., 407 F.3d 708, 727 (5th Cir. 2005) (citing Criswell v. European

Crossroads Shopping Ctr., Ltd., 792 S.W.2d 945, 948 (Tex. 1990)). “In order to make

performance specifically conditional, a term such as ‘if’, ‘provided that’, ‘on condition


P:\ORDERS\11-2019\0711DsMsSJ.wpd   200306.1320   22
      Case 4:19-cv-00711 Document 111 Filed on 03/06/20 in TXSD Page 23 of 25




that’, or some similar phrase of conditional language must normally be included.”

Criswell, 792 S.W.2d at 948. “While there is no requirement that such phrases be

utilized, their absence is probative of the parties’ intention that a promise be made,

rather than a condition imposed.” Id. Conditions precedent are disfavored. See Solar,

327 S.W.3d at 108. When no conditional language is used and another reasonable

interpretation of the contract is possible, the provision will be construed as a covenant

and not a condition precedent. Id.; Criswell, 792 S.W.2d at 948.

           Defendants argue that language in § 17 of the Mutual Release establishes a

condition precedent, requiring the signatures of all DST members in order for the

Mutual Release to become effective. Defendants argue also that use of the term

“Trust Member Parties” in the Mutual Release, such as in Recital ¶ 4 that Moody S

“transferred its undivided tenant-in-common interest in the Project to the Trust

Member Parties,” necessarily means that all DST members were required to sign the

Mutual Release as a condition precedent for it to become effective. See Motion [Doc.

# 76], p. 16.

           Section 17 reads, in its entirety:

           IN WITNESS WHEREOF, each of the Parties has executed (or caused
           to be executed, by a duly authorized signatory) this Agreement, dated as
           of the date first set forth above and to be effective as of the Effective
           Date, which shall be a date on which all signatures hereto have been
           confirmed received, the Termination Agreement is effective and the
           Restructuring is completed.

P:\ORDERS\11-2019\0711DsMsSJ.wpd   200306.1320   23
      Case 4:19-cv-00711 Document 111 Filed on 03/06/20 in TXSD Page 24 of 25




Mutual Release, § 17 (emphasis added). Section 17 requires only that all actual

signatures to the Mutual Release have been confirmed received; it does not state that

the Effective Date is when all DST members have signed the Mutual Release. None

of the language on which Defendants rely contains terms such as ‘if,’ ‘provided that,’

‘on condition that,’ or other conditional language. “While there is no requirement that

such phrases be utilized, their absence is probative of the parties’ intention that a

promise be made, rather than a condition imposed.” Criswell, 792 S.W.2d at 948.

           Moreover, other language in the Mutual Release indicates that the signature of

every DST member is not a condition precedent. The opening paragraph states that

the Mutual Release is between Plaintiffs and “each of the parties and signatories

listed on Schedule I . . ..” See Mutual Release, p. 1. This language indicates that the

Mutual Release is between “those who choose to sign the document,” and modifies

the phrase “Trust Member Parties” when appropriate to mean those who actually

signed the release agreement. See, e.g., Imco Oil & Gas Co. v. Mitchell Energy Corp.,

911 S.W.2d 916, 920 (Tex. App. -- Fort Worth 1995, no writ) (signature lines for all

interest owners did not create condition precedent requiring all owners sign as

condition precedent to validity of agreement).

           The clearest indication of the parties’ intent that signatures of all DST members

was not a condition precedent is § 16. That provision provides:


P:\ORDERS\11-2019\0711DsMsSJ.wpd   200306.1320   24
      Case 4:19-cv-00711 Document 111 Filed on 03/06/20 in TXSD Page 25 of 25




           Each Party hereby represents and warrants that such Party has full power
           and authority to execute this Agreement and to perform its obligations
           hereunder, and that this Agreement has been duly authorized, executed
           and delivered by such Party and is a valid and binding agreement with
           respect to such Party.

Mutual Release, § 16 (emphasis added). This language, particularly in light of the

absence of any conditional language in the Mutual Release, indicates that the parties

intended that each party that signed the Mutual Release would be bound by its terms.

As a result, Defendants are not entitled to summary judgment that the Mutual Release

is invalid because it was not signed by all DST members.

VII. CONCLUSION AND ORDER

           Based on the foregoing, it is hereby

           ORDERED that Defendant Carol Chua-Vigue’s Motion for Summary

Judgment [Doc. # 70], Defendants’ Motion for No-Evidence Summary Judgment

[Doc. # 71], Defendants’ Motion for Partial Summary Judgment Regarding

Interpretation of Purported Mutual Release Agreement [Doc. # 74], and Defendants’

Motion for Summary Judgment Regarding Fraud in the Factum and Unenforceability

of the Purported Mutual Release Document [Doc. # 76] are DENIED.

           SIGNED at Houston, Texas, this 6th day of March, 2020.




                                                 25       NAN Y F. ATLAS
P:\ORDERS\11-2019\0711DsMsSJ.wpd   200306.1320
                                                 SENIOR UNI   STATES DISTRICT JUDGE
